


110 HR 1792 IH: Temporary Agricultural Labor Reform

U.S. House of Representatives
2007-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1792
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2007
			Mr. Goodlatte (for
			 himself, Mr. Bishop of Georgia,
			 Mr. Kingston,
			 Mrs. Jo Ann Davis of Virginia, and
			 Ms. Foxx) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary, and in addition to the Committee on
			 Agriculture, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To simplify the process for admitting temporary alien
		  agricultural workers under section 101(a)(15)(H)(ii)(a) of the Immigration and
		  Nationality Act, to increase access to such workers, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Temporary Agricultural Labor Reform
			 Act of 2007.
		2.Admission of
			 temporary H–2A workers
			(a)Procedure for
			 admissionSection 218 of the Immigration and Nationality Act (8 U.S.C. 1188)
			 is amended to read as follows:
				
					218.Admission of temporary H–2A workers(a)DefinitionsIn this section:
							(1)Area of
				employmentThe term
				area of employment means the area within normal commuting
				distance of the worksite or physical location where the work of the H–2A worker
				is or will be performed. If such work site or location is within a Metropolitan
				Statistical Area, any place within such area shall be considered to be within
				the area of employment.
							(2)DisplaceThe term displace means to
				lay off a worker from a job that is essentially equivalent to the job for which
				an H–2A worker is sought. A job shall not be considered to be
				essentially equivalent to another job unless the job—
								(A)involves essentially the same
				responsibilities as such other job;
								(B)was held by a
				United States worker with substantially equivalent qualifications and
				experience; and
								(C)is located in the
				same area of employment as the other job.
								(3)Eligible
				individualThe term
				eligible individual means an individual who is not an
				unauthorized alien (as defined in section 274A(h)(3)) with respect to the
				employment of the individual.
							(4)EmployerThe term employer means an
				employer who hires workers to perform agricultural employment.
							(5)H–2A
				workerThe term H–2A
				worker means a nonimmigrant described in section
				101(a)(15)(H)(ii)(a).
							(6)Lay off
								(A)In
				generalThe term lay
				off—
									(i)means to cause a
				worker’s loss of employment, other than through a discharge for inadequate
				performance, violation of workplace rules, cause, voluntary departure,
				voluntary retirement, or the expiration of a grant or contract (other than a
				temporary employment contract entered into in order to evade a condition
				described in paragraph (3) or (7) of subsection (b); and
									(ii)does not include any situation in which the
				worker is offered, as an alternative to such loss of employment, a similar
				employment opportunity with the same employer (or, in the case of a placement
				of a worker with another employer under subsection (h)(2), with either employer
				described in such subsection) at equivalent or higher compensation and benefits
				than the position from which the employee was discharged, regardless of whether
				or not the employee accepts the offer.
									(B)ConstructionNothing in this paragraph is intended to
				limit an employee’s rights under a collective bargaining agreement or other
				employment contract.
								(7)Prevailing
				wageThe term
				prevailing wage means the wage rate that includes the 51st
				percentile of employees with similar experience and qualifications in the
				agricultural occupation in the area of intended employment, calculated using
				the same methodology used by the Department of Labor to determine prevailing
				wage for the purpose of the program described in section 101(a)(15)(H)(ii)(b)
				during 2007, and expressed in terms of the prevailing method of pay for the
				occupation in the area of intended employment.
							(8)United States
				workerThe term United
				States worker means any worker who is—
								(A)a national of the
				United States; or
								(B)a person admitted for permanent resident
				status under section 245 of the Immigration and Nationality Act (8 U.S.C.
				1255).
								(b)PetitionAn
				alien may not be admitted as an H–2A worker unless an employer has filed with
				the Secretary of Homeland Security a petition attesting to the
				following:
							(1)Temporary work
				or services
								(A)In
				generalThe employer is seeking to employ a specific number of
				agricultural workers on a temporary basis and will provide compensation to such
				workers at a specified wage rate and under specified conditions.
								(B)DefinitionFor
				purposes of this paragraph, a worker is employed on a temporary basis if the
				employer intends to employ the worker for no longer than 10 months during any
				contract period.
								(2)Benefits, wages,
				and working conditionsThe employer will provide, at a minimum,
				the benefits, wages, and working conditions required by subsection (j) to all
				workers employed in the jobs for which the H–2A worker is sought and to all
				other temporary workers in the same occupation at the place of
				employment.
							(3)Nondisplacement
				of United States workersThe
				employer did not displace and will not displace a United States worker employed
				by the employer during the period of employment of the H–2A worker and during
				the 30-day period immediately preceding such period of employment in the
				occupation at the place of employment for which the employer seeks approval to
				employ H–2A workers.
							(4)Recruitment
								(A)In
				generalThe employer—
									(i)conducted adequate recruitment in the area
				of intended employment before filing the attestation; and
									(ii)was unsuccessful in locating a qualified
				United States worker for the job opportunity for which the H–2A worker is
				sought.
									(B)Other
				requirementsThe recruitment
				requirement under subparagraph (A) is satisfied if the employer places—
									(i)a local job order with the State workforce
				agency serving the local area where the work will be performed, except that
				nothing in this clause shall require the employer to file an interstate job
				order under section 653 of title 20, Code of Federal Regulations; and
									(ii)a Sunday advertisement in a newspaper of
				general circulation in the area of intended employment.
									(C)Advertisement
				requirementThe advertisement
				requirement under subparagraph (B)(ii) is satisfied if the
				advertisement—
									(i)names the
				employer;
									(ii)directs applicants
				to contact the employer;
									(iii)provides a
				description of the vacancy that is specific enough to apprise United States
				workers of the job opportunity for which certification is sought;
									(iv)describes the
				geographic area with enough specificity to apprise applicants of any travel
				requirements and where applicants will likely have to reside to perform the
				job; and
									(v)states the rate of
				pay, which shall not be less than the wage paid for the occupation in the area
				of intended employment.
									(D)End of
				recruitment requirementThe
				requirement to recruit United States workers shall terminate on the first day
				of the contract period that work begins.
								(5)Offers to united
				states workersThe employer
				has offered or will offer the job for which the H–2A worker is sought to any
				eligible United States worker who—
								(A)applies;
								(B)is qualified for
				the job; and
								(C)will be available
				at the time and place of need.
								(6)Provision of
				insuranceIf the job for which the H–2A worker is sought is not
				covered by State workers’ compensation law, the employer will provide, at no
				cost to the worker, insurance covering injury and disease arising out of, and
				in the course of, the worker’s employment, which will provide benefits at least
				equal to those provided under the State workers’ compensation law for
				comparable employment.
							(7)Requirements for
				placement of H–2A workers with other employersA nonimmigrant who is admitted into the
				United States as an H–2A worker may be transferred to another employer that has
				certified to the Secretary of Homeland Security that it has filed a petition
				under this subsection and is in compliance with this section. The Secretary of
				Homeland Security shall establish a process for the approval and reissuance of
				visas for such transferred H–2A workers as necessary.
							(8)Strike or
				lockoutThere is not a strike
				or lockout in the course of a labor dispute which, under regulations
				promulgated by the Secretary of Labor, precludes the hiring of H–2A
				workers.
							(9)Previous
				violationsThe employer has not, during the previous two-year
				period, employed H–2A workers and knowingly violated a material term or
				condition of approval with respect to the employment of domestic or
				nonimmigrant workers, as determined by the Secretary of Labor after notice and
				opportunity for a hearing.
							(c)Public
				examinationNot later than 1
				working day after the date on which a petition under this section is filed, the
				employer shall make a copy of each such petition available for public
				examination, at the employer’s principal place of business or worksite.
						(d)List
							(1)In
				generalThe Secretary of
				Homeland Security shall maintain a list of the petitions filed under subsection
				(b), which shall—
								(A)be sorted by employer; and
								(B)include the number
				of H–2A workers sought, the wage rate, the period of intended employment, and
				the date of need for each alien.
								(2)AvailabilityThe Secretary of Homeland Security shall,
				at least monthly, submit a copy of the list described in paragraph (1) to the
				Secretary of Labor, who shall make the list available for public
				examination.
							(e)Petitioning for
				admission
							(1)In
				generalAn employer, or an association acting as an agent or
				joint employer for its members, that seeks the admission into the United States
				of an H–2A worker shall file with the Secretary of Homeland Security a petition
				that includes the attestations described in subsection (b).
							(2)Consideration of
				petitionsFor each petition filed and considered under this
				subsection—
								(A)the Secretary of
				Homeland Security may not require such petition to be filed more than 28 days
				before the first date the employer requires the labor or services of the H–2A
				worker; and
								(B)unless the
				Secretary of Homeland Security determines that the petition is incomplete or
				obviously inaccurate, the Secretary, not later than 7 days after the date on
				which such petition was filed, shall either approve or reject the
				petition.
								(3)Expedited
				adjudicationThe Secretary of Homeland Security shall—
								(A)establish a
				procedure for expedited adjudication of petitions filed under this subsection;
				and
								(B)not later than 7
				working days after such filing, transmit, by fax, cable, or other means
				assuring expedited delivery, a copy of notice of action on the petition—
									(i)in
				the case of approved petitions, to the petitioner, the Secretary of Labor, and
				to the appropriate immigration officer at the port of entry or United States
				consulate where the petitioner has indicated that the alien beneficiary or
				beneficiaries will apply for a visa or admission to the United States;
				and
									(ii)in the case of
				denied petitions, to the petitioner, including reasons for the denial and
				instructions on how to appeal such denial.
									(4)Petition
				agreementsBy filing an H–2A petition, a petitioner and each
				employer consents to allow access to the site where the labor is being
				performed to the Department of Labor, the Department of Homeland Security, or a
				State agency for the purpose of investigations to determine compliance with
				H–2A requirements.
							(f)Roles of
				agricultural associations
							(1)Permitting
				filing by agricultural associationsA petition to hire an alien as a temporary
				agricultural worker may be filed by an association of agricultural employers
				which use agricultural services.
							(2)Treatment of
				associations acting as employersIf an association is a joint or sole
				employer of temporary agricultural workers, such workers may be transferred
				among its members to perform agricultural services of a temporary nature for
				which the petition was approved.
							(3)Treatment of
				violations
								(A)Individual
				memberIf an individual
				member of a joint employer association violates any condition for approval with
				respect to the member’s petition, the Secretary of Homeland Security shall deny
				such petition only with respect to that member of the association unless the
				Secretary of Labor determines that the association or other member participated
				in, had knowledge of, or had reason to know of the violation.
								(B)Association of
				agricultural employers
									(i)Joint
				employerIf an association representing agricultural employers as
				a joint employer violates any condition for approval with respect to the
				association’s petition, the Secretary of Homeland Security shall deny such
				petition only with respect to the association and may not apply the denial to
				any individual member of the association, unless the Secretary of Labor
				determines that the member participated in, had knowledge of, or had reason to
				know of the violation.
									(ii)Sole
				employerIf an association of agricultural employers approved as
				a sole employer violates any condition for approval with respect to the
				association’s petition, no individual member of such association may be the
				beneficiary of the services of temporary alien agricultural workers admitted
				under this section in the occupation in which such aliens were employed by the
				association which was denied approval during the period such denial is in
				force, unless such member employs such aliens in the occupation in question
				directly or through an association which is a joint employer of such workers
				with the member.
									(g)Expedited
				administrative appealsThe
				Secretary of Homeland Security shall promulgate regulations to provide for an
				expedited procedure—
							(1)for the review of
				a denial of a petition under this section by the Secretary; or
							(2)at the
				petitioner’s request, for a de novo administrative hearing respecting the
				denial.
							(h)Miscellaneous
				provisions
							(1)Endorsement of
				documentsThe Secretary of Homeland Security shall provide for
				the endorsement of entry and exit documents of H–2A workers as may be necessary
				to carry out this section and to provide notice for purposes of section
				274A.
							(2)Preemption of
				State lawsThe provisions of subsections (a) and (c) of section
				214 and the provisions of this section preempt any State or local law
				regulating admissibility of nonimmigrant workers.
							(3)Fees
								(A)In
				generalThe Secretary of
				Homeland Security may require, as a condition of approving the petition, the
				payment of a fee, in accordance with subparagraph (B), to recover the
				reasonable cost of processing petitions.
								(B)Fee by type of
				employee
									(i)Single
				employerAn employer whose petition for temporary alien
				agricultural workers is approved shall, for each approved petition, pay a fee
				that—
										(I)subject to
				subclause (II), is equal to $100 plus $10 for each approved H–2A worker;
				and
										(II)does not exceed
				$1,000.
										(ii)AssociationEach
				employer-member of a joint employer association whose petition for H–2A workers
				is approved shall, for each such approved petition, pay a fee that—
										(I)subject to
				subclause (II), is equal to $100 plus $10 for each approved H–2A worker;
				and
										(II)does not exceed
				$1,000.
										(iii)Limitation on
				association feesA joint employer association under clause (ii)
				shall not be charged a separate fee.
									(C)Method of
				paymentThe fees collected under this paragraph shall be paid by
				check or money order to the Department of Homeland Security. In the case of
				employers of H–2A workers that are members of a joint employer association
				petitioning applying on their behalf, the aggregate fees for all employers of
				H–2A workers under the petition may be paid by 1 check or money order.
								(4)Employment
				verification program
								(A)In
				generalNot later than 12 months after the date of enactment of
				this paragraph, the Secretary of Homeland Security shall establish a mandatory
				employment verification program for all employers of H–2A workers to verify the
				eligibility of all individuals hired by each such employer, including those who
				present an H–2A visa to work in the United States.
								(B)Employer
				complianceEach employer of an H–2A worker shall comply with the
				requirements promulgated by the Secretary of Homeland Security to verify the
				identity and employment eligibility of all individuals hired.
								(C)RegulationsIn
				carrying out the program under this paragraph, the Secretary of Homeland
				Security shall promulgate regulations to require each employer to verify the
				employment eligibility of each employee hired through—
									(i)a
				secure Internet site;
									(ii)a
				machine capable of reading the H–2A visa, which shall serve as the
				identification and employment eligibility document for each H–2A alien;
				or
									(iii)a toll-free
				telephone number to check the accuracy of any social security number presented
				to the employer.
									(i)Enforcement
							(1)Investigations
				and auditsThe Secretary of
				Labor shall be responsible for conducting investigations and random audits of
				employer work sites to ensure compliance with the requirements of the H–2A
				program and all other requirements under this Act. All monetary fines levied
				against violating employers shall be paid to the Department of Labor and used
				to enhance the Department of Labor's investigatory and auditing power.
							(2)Failure to meet
				conditionsIf the Secretary of Labor finds, after notice and
				opportunity for a hearing, a failure to meet a condition of subsection (a), or
				a material misrepresentation of fact in a petition under subsection (a)—
								(A)the Secretary of
				Labor—
									(i)shall notify the
				Secretary of Homeland Security of such finding; and
									(ii)may, in addition,
				impose such other administrative remedies (including civil money penalties in
				an amount not to exceed $1,000 per violation) as the Secretary of Labor
				determines to be appropriate; and
									(B)the Secretary of
				Homeland Security may disqualify the employer from the employment of H–2A
				workers for a period of 1 year.
								(3)Penalties for
				willful failureIf the
				Secretary of Labor finds, after notice and opportunity for a hearing, a willful
				failure to meet a material condition of subsection (a), or a willful
				misrepresentation of a material fact in a petition under subsection (a)—
								(A)the Secretary of
				Labor—
									(i)shall notify the
				Secretary of Homeland Security of such finding; and
									(ii)may, in addition,
				impose such other administrative remedies (including civil money penalties in
				an amount not to exceed $5,000 per violation) as the Secretary of Labor
				determines to be appropriate;
									(B)the Secretary of Homeland Security
				may—
									(i)disqualify the
				employer from the employment of H–2A workers for a period of 2 years;
									(ii)for a second violation, the Secretary of
				Homeland Security may disqualify the employer from the employment of H–2A
				workers for a period of 5 years; and
									(iii)for a third violation, the Secretary of
				Homeland Security may permanently disqualify the employer from the employment
				of H–2A workers.
									(4)Penalties for
				displacement of United States workersIf the Secretary of Labor finds, after
				notice and opportunity for a hearing, a willful failure to meet a material
				condition of subsection (a) or a willful misrepresentation of a material fact
				in a petition under subsection (a), in the course of which failure or
				misrepresentation the employer displaced a United States worker employed by the
				employer during the period of employment on the employer's petition under
				subsection (a) or during the period of 30 days preceding such period of
				employment—
								(A)the Secretary of
				Labor—
									(i)shall notify the
				Secretary of Homeland Security of such finding; and
									(ii)may, in addition,
				impose such other administrative remedies (including civil money penalties in
				an amount not to exceed $15,000 per violation) as the Secretary of Labor
				determines to be appropriate; and
									(B)the Secretary of Homeland Security
				may—
									(i)disqualify the
				employer from the employment of H–2A workers for a period of 5 years;
				and
									(ii)for a second violation, permanently
				disqualify the employer from the employment of H–2A workers.
									(5)Limitations on
				civil money penaltiesThe
				Secretary of Labor may not impose total civil money penalties with respect to a
				petition under subsection (b) in excess of $90,000.
							(j)Failure To pay
				wages or required benefits
							(1)AssessmentIf the Secretary of Labor finds, after
				notice and opportunity for a hearing, that the employer has failed to pay the
				wages, transportation, subsistence reimbursement, or guarantee of employment
				attested by the employer under subsection (b)(2), the Secretary of Labor shall
				assess payment of back wages, or other required benefits, due any United States
				worker or H–2A worker employed by the employer in the specific employment in
				question.
							(2)AmountThe back wages or other required benefits
				described in paragraph (1)—
								(A)shall be equal to
				the difference between the amount that should have been paid and the amount
				that was paid to such worker; and
								(B)shall be
				distributed to the worker to whom such wages are due.
								(k)Minimum wages,
				benefits, and working conditions
							(1)Preferential
				treatment of aliens prohibited
								(A)In
				generalEach employer seeking
				to hire United States workers shall offer such workers not less than the same
				benefits, wages, and working conditions that the employer is offering, intends
				to offer, or will provide to H–2A workers. No job offer may impose on United
				States workers any restrictions or obligations which will not be imposed on the
				employer’s H–2A workers.
								(B)InterpretationEvery interpretation and determination made
				under this section or under any other law, regulation, or interpretative
				provision regarding the nature, scope, and timing of the provision of these and
				any other benefits, wages, and other terms and conditions of employment shall
				be made so that—
									(i)the services of
				workers to their employers and the employment opportunities afforded to workers
				by the employers, including those employment opportunities that require United
				States workers or H–2A workers to travel or relocate in order to accept or
				perform employment—
										(I)mutually benefit
				such workers, as well as their families, and employers; and
										(II)principally
				benefit neither employer nor employee; and
										(ii)employment
				opportunities within the United States benefit the United States
				economy.
									(2)Required
				wages
								(A)In
				generalEach employer
				petitioning for workers under subsection (b) shall pay not less than the
				greater of—
									(i)the prevailing
				wage to all workers in the occupation for which the employer has petitioned for
				workers; or
									(ii)the applicable
				State minimum wage.
									(B)Determination of
				wagesAn employer seeking to
				comply with subparagraph (A) may—
									(i)request and obtain
				a prevailing wage determination from the State employment agency; or
									(ii)rely on other
				wage information, including a survey of the prevailing wages of workers in the
				occupation in the area of employment that has been conducted or funded by the
				employer or a group of employers, using the methodology used by the Secretary
				of Labor to establish Occupational Employment and Wage estimate, or another
				methodology approved by the Secretary of Labor for the purpose of determining
				H–2A wages.
									(C)ComplianceAn employer shall be considered to have
				complied with the requirement under subparagraph (A) if the employer—
									(i)(I)obtains a prevailing
				wage determination under subparagraph (C)(i); or
										(II)relies on a qualifying survey of
				prevailing wages; and
										(ii)pays such
				prevailing wage.
									(3)Reimbursement of
				transportation costs
								(A)Requirement for
				reimbursementAn H–2A worker who completes 50 percent of the
				period of employment of the job for which the worker was hired, beginning on
				the first day of such employment, shall be reimbursed by the employer for the
				cost of the worker’s transportation and subsistence from—
									(i)the place from
				which the H–2A worker was approved to enter the United States to the location
				at which the work for the employer is performed; or
									(ii)if the H–2A
				worker traveled from a place in the United States at which the H–2A worker was
				last employed, from such place of last employment to the location at which the
				work for the employer is performed.
									(B)Timing of
				reimbursementReimbursement to the worker of expenses for the
				cost of the worker’s transportation and subsistence to the place of employment
				under subparagraph (A) shall be considered timely if such reimbursement is made
				not later than the worker’s first regular payday after a worker completes 50
				percent of the period of employment of the job opportunity as provided under
				this paragraph.
								(C)Additional
				reimbursementA worker who completes the period of employment for
				the job opportunity involved shall be reimbursed by the employer for the cost
				of the worker’s transportation and subsistence from the work site to the place
				where the worker was approved to enter the United States to work for the
				employer. If the worker has contracted with a subsequent employer, the previous
				and subsequent employer shall share the cost of the worker’s transportation and
				subsistence from work site to work site.
								(D)Limitation
									(i)Amount of
				reimbursementThe amount of reimbursement provided to a worker or
				alien under this paragraph shall be equal to the lesser of—
										(I)the actual cost to
				the worker or alien of the transportation and subsistence involved; or
										(II)the most
				economical and reasonable common carrier transportation charges and subsistence
				costs for the distance involved.
										(ii)Distance
				traveledNo reimbursement under subparagraph (A) or (B) shall be
				required if the distance traveled is 100 miles or less.
									(E)Reimbursement
				for laid off workersIf the worker is laid off or employment is
				terminated for contract impossibility (as described in paragraph (5)(D)) before
				the anticipated ending date of employment, the employer shall provide—
									(i)the transportation
				and subsistence required under subparagraph (C); and
									(ii)notwithstanding
				whether the worker has completed 50 percent of the period of employment, the
				transportation reimbursement required under subparagraph (A).
									(F)ConstructionNothing
				in this paragraph shall be construed to require an employer to reimburse visa,
				passport, consular, or international bordercrossing fees or any other fees
				associated with the H–2A worker’s lawful admission into the United States to
				perform employment that may be incurred by the worker.
								(4)Employment
				guarantee
								(A)In
				general
									(i)RequirementEach
				employer petitioning for workers under subsection (b) shall guarantee to offer
				the worker employment for the hourly equivalent of not less than 75 percent of
				the work hours during the total anticipated period of employment, beginning
				with the first work day after the arrival of the worker at the place of
				employment and ending on the expiration date specified in the job offer.
									(ii)Failure to meet
				guaranteeIf the employer affords the United States worker or the
				H–2A worker less employment than that required under this subparagraph, the
				employer shall pay such worker the amount which the worker would have earned if
				the worker had worked for the guaranteed number of hours.
									(iii)Period of
				employmentFor purposes of this subparagraph, the term “period of
				employment” means the total number of anticipated work hours and workdays
				described in the job offer and shall exclude the worker’s Sabbath and Federal
				holidays.
									(B)Calculation of
				hoursAny hours which the worker fails to work, up to a maximum
				of the number of hours specified in the job offer for a work day, when the
				worker has been offered an opportunity to do so, and all hours of work actually
				performed (including voluntary work in excess of the number of hours specified
				in the job offer in a work day, on the worker’s Sabbath, or on Federal
				holidays) may be counted by the employer in calculating whether the period of
				guaranteed employment has been met.
								(C)LimitationIf
				the worker voluntarily abandons employment before the end of the contract
				period, or is terminated for cause, the worker is not entitled to the 75
				percent guarantee described in subparagraph (A).
								(D)Termination of
				employment
									(i)In
				generalIf, before the expiration of the period of employment
				specified in the job offer, the services of the worker are no longer required
				due to any form of natural disaster, including flood, hurricane, freeze,
				earthquake, fire, drought, plant or animal disease, pest infestation,
				regulatory action, or any other reason beyond the control of the employer
				before the employment guarantee in subparagraph (A) is fulfilled, the employer
				may terminate the worker’s employment.
									(ii)RequirementsIf
				a worker’s employment is terminated under clause (i), the employer
				shall—
										(I)fulfill the
				employment guarantee in subparagraph (A) for the work days that have elapsed
				during the period beginning on the first work day after the arrival of the
				worker and ending on the date on which such employment is terminated;
				and
										(II)make efforts to
				transfer the United States worker to other comparable employment acceptable to
				the worker.
										(l)Expedited
				adjudication by the SecretaryThe Secretary of Homeland
				Security—
							(1)shall establish a
				procedure for expedited adjudication of petitions filed under subsection (e);
				and
							(2)not later than 7 working days after such
				filing shall, by fax, cable, or other means assuring expedited delivery
				transmit a copy of notice of action on the petition—
								(A)to the petitioner;
				and
								(B)in the case of
				approved petitions, to the appropriate immigration officer at the port of entry
				or United States consulate (as the case may be) where the petitioner has
				indicated that the alien beneficiary (or beneficiaries) will apply for a visa
				or admission to the United States.
								(m)Disqualification
							(1)In
				generalSubject to paragraph (2), an alien shall be considered
				inadmissible to the United States and ineligible for nonimmigrant status under
				section 101(a)(15)(H)(ii)(a) if the alien has, at any time during the past 5
				years, violated a term or condition of admission into the United States as a
				nonimmigrant, including overstaying the period of authorized admission.
							(2)Waivers
								(A)In
				generalAn alien seeking
				admission under section 101(a)(15)(H)(ii)(a) while outside of the United States
				shall not be deemed inadmissible under such section by reason of—
									(i)paragraph
				(1);
									(ii)section
				212(a)(6)(C), if such alien has previously falsely represented himself or
				herself to be a citizen of the United States for the purpose of agricultural
				employment; or
									(iii)section
				212(a)(9)(B), unless such alien was deported from the United States;
									if the
				violation occurred on or before the date of the enactment of this Act.(B)Effective period
				of waiverIf an alien is
				admitted to the United States as a result of a waiver under subparagraph (A),
				such waiver shall remain in effect unless the alien subsequently
				violates—
									(i)a
				material provision of this section; or
									(ii)a
				term or condition of admission into the United States as a nonimmigrant.
									(n)Period of
				admission
							(1)In
				generalAn H–2A worker shall
				be admitted for a period of employment, not to exceed 10 months, that
				includes—
								(A)a period of not
				more than 7 days prior to the beginning of the period of employment for the
				purpose of travel to the work site; and
								(B)a period of not
				more than 14 days following the period of employment for the purpose of
				departure or extension based on a subsequent offer of employment.
								(2)Employment
				limitationAn alien may not
				be employed during the 14-day period described in paragraph (1)(B) except in
				the employment for which the alien was previously authorized.
							(3)ConstructionNothing
				in this subsection shall limit the authority of the Secretary of Homeland
				Security to extend the stay of an alien under any other provision of this
				Act.
							(o)Abandonment of
				employment
							(1)In
				generalAn alien admitted or provided status under section
				101(a)(15)(H)(ii)(a) who abandons the employment which was the basis for such
				admission or status—
								(A)shall have failed
				to maintain nonimmigrant status as an H–2A worker; and
								(B)shall depart the
				United States or be subject to removal under section 237(a)(1)(C)(i).
								(2)Report by
				employerNot later than 24
				hours after the abandonment of employment by an H–2A worker, the employer or
				association acting as an agent for the employer, shall notify the Secretary of
				Homeland Security of such abandonment.
							(3)RemovalThe Secretary of Homeland Security shall
				promptly remove from the United States any H–2A worker who violates any term or
				condition of the worker’s nonimmigrant status.
							(4)Voluntary
				terminationNotwithstanding
				paragraph (1), an alien may voluntarily terminate the alien’s employment if the
				alien promptly departs the United States upon termination of such
				employment.
							(p)Replacement of
				alien
							(1)In
				generalUpon notification
				under subsection (p)(2)—
								(A)the Secretary of
				State shall promptly issue a visa to, and the Secretary of Homeland Security
				shall admit into the United States, an eligible alien designated by the
				employer to replace an H–2A worker who abandons or prematurely terminates
				employment; and
								(B)the Secretary of
				Homeland Security shall admit such alien into the United States.
								(2)ConstructionNothing
				in this subsection shall limit any preference for which United States workers
				are eligible under this Act.
							(q)Identification
				document
							(1)In
				generalThe Secretary of
				Homeland Security shall provide each authorized H–2A worker with a single
				machine-readable, tamper-resistant, and counterfeit-resistant document
				that—
								(A)authorizes the
				alien’s entry into the United States;
								(B)serves, for the
				appropriate period, as an employment eligibility document; and
								(C)verifies the
				identity of the alien.
								(2)Form
								(A)The document shall be—
									(i)in
				a form that is resistant to counterfeiting and to tampering; and
									(ii)compatible with—
										(I)other databases of
				the Secretary of Homeland Security for the purpose of excluding an alien from
				benefits for which an alien is not eligible and determining whether the alien
				is unlawfully present in the United States; and
										(II)law enforcement
				databases for the purpose of determining if an alien has been convicted of
				criminal offenses.
										(B)As soon as practicable, the document shall
				include a biometric identifier. The determination of a biometric identifier to
				be used for such purposes shall take into account factors such as efficiency,
				accuracy, the technology available, economic considerations, and storage
				requirements.
								(r)Extension of
				stay of H–2A workers in the United States
							(1)Extension of
				stayIf an employer seeks approval to employ an H–2A worker who
				is lawfully present in the United States, the petition filed by the employer or
				an association pursuant to subsection (p) shall request an extension of the
				alien’s stay and, if applicable, a change in the alien’s employment.
							(2)Limitation on
				filing petition for extension of stayA petition may not be filed
				for an extension of an alien’s stay for a period of more than 10 months.
							(3)Work
				authorization upon filing petition for extension of stay
								(A)In
				generalAn alien who is
				lawfully present in the United States on the date of the filing of a petition
				to extend the stay of the alien may commence or continue the employment
				described in a petition under paragraph (1). The employer shall provide a copy
				of the employer’s petition for extension of stay to the alien. The alien shall
				keep the petition with the alien’s identification and employment eligibility
				document, as evidence that the petition has been filed and that the alien is
				authorized to work in the United States.
								(B)Employment
				eligibility documentUpon
				approval of a petition for an extension of stay or change in the alien’s
				authorized employment, the Secretary of Homeland Security shall provide a new
				or updated employment eligibility document to the alien indicating the new
				validity date, after which the alien is not required to retain a copy of the
				petition.
								(C)File
				definedIn this paragraph,
				the term file means sending the petition by certified mail via
				the United States Postal Service, return receipt requested, or delivering by
				guaranteed commercial delivery which will provide the employer with a
				documented acknowledgment of the date of receipt of the petition for an
				extension of stay.
								(4)Limitation on an
				individual’s stay in status
								(A)Maximum
				periodThe maximum continuous period of authorized status as an
				H–2A worker (including any extensions) is 20 months.
								(B)Requirement to
				remains outside the United States
									(i)In
				generalSubject to clause (ii), in the case of an alien outside
				the United States whose period of authorized status as an H–2A worker
				(including any extensions) has expired, the alien may not again apply for
				admission to the United Stats as an H–2A worker unless the alien has remained
				outside the United States for a continuous period equal to at least
				1/5 the duration of the alien’s previous period of
				authorized status as an H–2A worker (including any extensions).
									(ii)ExceptionClause
				(i) shall not apply in the case of an alien if the alien’s period of authorized
				status as an H–2A worker (including any extensions) was for a period of not
				more than 10 months and such alien has been outside the United States for at
				least 2 months during the 12 months preceding the date the alien again is
				applying for admission to the United States as an H–2A worker.
									(s)Special rule for
				aliens employed as sheepherders, goatherders, or dairy workersNotwithstanding any other provision of this
				section, an alien admitted under section 101(a)(15)(H)(ii)(a) for employment as
				a sheepherder, goatherder, or dairy worker—
							(1)may be admitted
				for a period of 12 months; and
							(2)shall not be
				subject to the requirements of subsection
				(r)(4)(B).
							.
			(b)RegulationsNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 of Homeland Security shall promulgate regulations, in accordance with the
			 notice and comment provisions of section 553 of title 5, United States Code, to
			 provide for the uniform procedures for the issuance of visas to nonimmigrants
			 described in section 101(a)(15)(H)(ii)(a) of the Immigration and Nationality
			 Act (8 U.S.C. 1101(a)(15)(H)(ii)(a)) by visa-issuing United States consulates
			 and consular officers.
			(c)Conforming
			 amendmentSection 101(a)(15)(H)(ii)(a) of the Immigration and
			 Nationality Act (8 U.S.C. 1101(a)(15)(H)(ii)(a)) is amended by striking
			 of a temporary or seasonal nature and inserting and with
			 respect to whom the intending employer has filed with the Secretary a petition
			 under section 218(a).
			3.Emergency grants
			 to assist employers with H–2A transportation costsSubtitle
			 D of the Consolidated Farm and Rural
			 Development Act (7 U.S.C. 1981 et seq.) is amended by adding at the
			 end the following:
			
				379E.Emergency
				grants to assist employers with H–2A transportation costs
					(a)In
				generalThe Secretary of
				Agriculture may make grants, not to exceed $1,000,000 annually, to employers of
				H–2A workers for the purpose of reimbursing the employers for the amounts paid
				to H–2A workers under section 218(m)(4)(B) of the Immigration and Nationality Act (8 U.S.C. 1188)
				(as amended by the Temporary Agricultural Labor Reform Act of
				2005) if, before the expiration of the period of employment specified
				in the job offer, the services of the worker are no longer required for reasons
				beyond the control of the employer due to any form of natural disaster,
				including but not limited to a flood, hurricane, freeze, earthquake, fire,
				drought, plant or animal disease or pest infestation, or regulatory
				drought.
					(b)FundingThe
				grants described in subsection (a) shall be made out of the funds, facilities
				and authorities of the Commodity Credit Corporation to the extent that such
				funds are provided in advance through an appropriations
				act.
					.
		4.Establishment of
			 H–2A ombudsmanSubtitle D of
			 the Consolidated Farm and Rural Development
			 Act (7 U.S.C. 1981 et seq.), as amended by section 3 of this Act, is
			 amended by adding at the end the following:
			
				379F.Establishment
				of H–2A ombudsman
					The Secretary
				shall establish an H–2A Worker Program Ombudsman within the Office of
				Agriculture Labor Affairs, Office of the Chief Economist, U.S. Department of
				Agriculture. The H–2A Ombudsman shall help resolve disputes and other conflicts
				between contracted H–2A workers and their employers, other than alleged
				violations of conditions required under section 218(a) of the
				Immigration and Nationality Act (8
				U.S.C.
				1188(a)).
					.
		5.Legal assistance
			 provided by the legal services corporation
			(a)In
			 generalSection 305 of the Immigrant Reform and Control Act of
			 1986 (8 U.S.C. 1101 note) is amended—
				(1)by striking
			 A nonimmigrant and inserting (a)
			 In general.—A
			 nonimmigrant; and
				(2)by adding at the
			 end the following:
					
						(b)Legal
				assistanceThe Legal Services Corporation may not provide legal
				assistance for or on behalf of any alien, and may not provide financial
				assistance to any person or entity that provides legal assistance for or on
				behalf of any alien, unless the alien—
							(1)is present in the
				United States at the time the legal assistance is provided; and
							(2)is an alien to
				whom subsection (a)
				applies.
							.
				(b)MediationSection
			 305 of the Immigrant Reform and Control Act of 1986 (8 U.S.C. 1101 note), as
			 amended by subsection (a), is further amended by adding at the end the
			 following:
				
					(c)Required
				mediationThe Legal Services Corporation may not bring a civil
				action for damages on behalf of a nonimmigrant described in section
				101(a)(15)(H)(ii)(a) of the Immigration and Nationality Act (8 U.S.C.
				1101(a)(15)(H)(ii)(a)), unless at least 90 days prior to bringing the action a
				request has been made to the Federal Mediation and Conciliation Service to
				assist the parties in reaching a satisfactory resolution of all issues
				involving all parties to the dispute and mediation has been
				attempted.
					.
			(c)Condition for
			 entry onto property for Legal Services Corporation
			 representationSection 305 of the Immigrant Reform and Control
			 Act of 1986 (8 U.S.C. 1101 note), as amended by subsection (b), is further
			 amended by adding at the end the following:
				
					(d)Condition for
				entry onto employer’s property for Legal Services Corporation
				representationNo employer of
				a nonimmigrant having status under section 101(a)(15)(H)(ii)(a) of the
				Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(H)(ii)(a)) shall be
				required to permit any recipient of a grant or contract under section 1007 of
				the Legal Services Corporation Act (42 U.S.C. 2996f), or any employee of such a
				recipient, to enter upon the employer’s property, unless such recipient or
				employee has a pre-arranged appointment with a specific nonimmigrant having
				such
				status.
					.
			6.Effective
			 dateThe amendments made by
			 this Act shall take effect on the date that is 180 days after the date of the
			 enactment of this Act.
		
